Citation Nr: 1430464	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  05-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a chronic headache disorder, to include due to an undiagnosed illness manifested by headaches.  

2.  Entitlement to service connection for a gastrointestinal disorder, to include due to an undiagnosed illness manifested by gastrointestinal symptoms.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1977 to November 1977, October 1981 to December 1981 and November 1990 to July 1991.  The Veteran's last period of service included a tour in Southwest Asia.  The Veteran also had National Guard service.  

This matter originally comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In October 2008, the Board denied entitlement to service connection for a headache disorder, and remanded the claim of entitlement to service connection for a gastrointestinal disorder.  The Veteran appealed the denial of entitlement to service connection for headaches, and in May 2010, the United States Court of Appeals for Veterans Claims remanded that issue.

In March 2011, the Board remanded the issue of entitlement to service connection for a gastrointestinal disability.  After completing that development, the Board in August 2012 denied entitlement to service connection for a chronic headache disorder, to include due to an undiagnosed illness manifested by headaches, and for a gastrointestinal disorder, to include due to an undiagnosed illness manifested by gastrointestinal symptomatology, gastroesophageal reflux disease, and colon cancer.  The appellant appealed, and in a November 2013 decision the Court vacated the Board's August 2012 decision and remanded the claims for further action consistent with their opinion.

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's May 2014 Appellant Brief and updated VA outpatient treatment records are located in Virtual VA.  

The issue of entitlement to service connection for diabetes has been raised by the record.  Additionally, it is argued that the August 2012 rating decision assigning an effective date of July 1, 2003 for service connection fibromyalgia, with symptoms of joint and muscle pain, and sleep disturbance was clearly and unmistakably erroneous.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, these matters are referred to the RO for appropriate consideration.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

After reviewing the evidence of record in light of the finding of the Court, the Board finds that it must remand the case for new examinations and opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  In this regard, the Board finds that the May 2011 VA examination reports fail to provide a full and compete opinion addressing the nature and etiology of the appellant's disorders.  

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2) (2013).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must make efforts to obtain relevant VA and private treatment records dating since March 2012.  All records obtained should be associated with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded VA examinations by physicians to address the nature and etiology of any disorder manifested by headaches and a gastrointestinal disability.  Each examiner must review the claims file, Virtual VA file, and any VBMS file and discuss that review in the examination report.  

For each disability, the examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's disability is related to her active service.  The examiner must also opine as to whether it is at least as likely as not that each disability is a manifestation of an undiagnosed illness.  That is, are the appellant's headache and gastrointestinal symptoms part of a "medically unexplained chronic multisymptom illness."  A "medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities." Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  If an illness is diagnosed, the examiner must explain what that illness is, and opine whether it is at least as likely as not that the diagnosed illness is related to service.  All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  If the examiner is unable to provide the requested information, the claims file, Virtual VA file, and VBMS file must be made available to another VA doctor who can provide the opinions requested.  If special examinations are required, they must be scheduled and the Veteran should be notified.  

3.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all indicated development, the RO must readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative must be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



